Name: 80/773/EEC: Commission Decision of 18 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Spectra physics liquid chromatograph, model SP 8000' are not fulfilled
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-22

 Avis juridique important|31980D077380/773/EEC: Commission Decision of 18 July 1980 finding that the conditions required for the admission free of Common Customs Tariff duties of the scientific apparatus described as 'Spectra physics liquid chromatograph, model SP 8000' are not fulfilled Official Journal L 221 , 22/08/1980 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 9 P. 0069 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 18 JULY 1980 FINDING THAT THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS ' SPECTRA PHYSICS LIQUID CHROMATOGRAPH , MODEL SP 8000 ' ARE NOT FULFILLED ( 80/773/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 16 JANUARY 1980 , THE FRENCH GOVERNMENT HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' SPECTRA PHYSICS LIQUID CHROMATOGRAPH , MODEL SP 8000 ' TO BE USED FOR STUDYING STATIONARY PHASES AND , IN PARTICULAR , FOR THE STUDY OF THE SEPARATING POWER OF EACH PHASE IN RELATION TO ALL POSSIBLE ELUTION SOLVENTS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 22 MAY 1980 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS A LIQUID CHROMATOGRAPH ; WHEREAS ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE SEPARATION POWER IN THE DETECTION OF THE PEAKS OF THE SUBSTANCES AND THE USE TO WHICH IT IS PUT MAKE IT SPECIALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR SCIENTIFIC ACTIVITIES ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' LC-XP ' MANUFACTURED BY PYE UNICAM LTD , YORK STREET , CAMBRIDGE CB1 2PX ENGLAND , TO THE APPARATUS ' LC 750 ' MANUFACTURED BY APPLIED CHROMATOGRAPHY SYSTEMS LTD , CONCORDE HOUSE , CONCORDE STREET , LUTON , BEDFORDSHIRE , ENGLAND , AND TO THE APPARATUS ' SYSTEM 9200 HPLC ' MANUFACTURED BY KIPP AND ZONEN , MERCURIUSWEG 1 , DELFT , HOLLAND , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' SPECTRA PHYSICS LIQUID CHROMATOGRAPH , MODEL SP 8000 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . HOWEVER , THE CONDITIONS REQUIRED FOR THE ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION